DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/2/2022 is acknowledged.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita et al. (US Pub. No. 2012/0153335 A1).
As to claim 1, Matsushita teaches a method of manufacturing a light emitting device comprising: providing a first member comprising: a base (#5A in Fig. 5 and in ¶ [0085]), a plurality of phosphor frames (#30 in Fig. 5 and in ¶ [0085]) positioned on the base, the plurality of phosphor frames including a first phosphor frame and a second phosphor frame that is adjacent to the first phosphor frame (denoted by groups of wall portions #30b in Fig. 5, Fig. 6), and a light transmissive member (#17 in Fig. 5 and in ¶ [0086]), a portion of which is disposed between the first phosphor frame and the second phosphor frame (Fig. 5B); disposing a first light emitting element in the first phosphor frame and a second light emitting element in the second phosphor frame (different #14, Fig. 5C), wherein: each of the first and second light emitting elements has an emission face and an electrode forming face located opposite to the emission face (Fig. 2A, emission face facing up, electrode forming face facing down), each of the first and second light emitting elements comprises an electrode located on its electrode forming face (#11 in Fig. 2A or 4D and in ¶ [0083]), and each of the first and second light emitting elements is disposed such that its emission face faces the base (note the inversion from Fig. 2A to Fig. 5C); and cutting the light transmissive member (Fig. 5D and ¶ [0093]).   
As to claim 4, Matsushita teaches a before disposing the first and second light emitting elements in the first and second phosphor frames, disposing a light reflecting member on an electrode forming face side of the light emitting element (¶ [0108]); wherein the step of disposing the first and second light emitting elements in the first and second phosphor frames comprises placing the first member on the light reflecting member such that the first light emitting element is disposed in the first phosphor frame and the second light emitting element is disposed in the second phosphor frame the emission faces of the first and second light emitting elements face the base (Fig. 5C).  
As to claim 5, Matsushita teaches a the step of providing the first member comprises: providing a stack body in which the light transmissive member and a phosphor layer are stacked (¶ [0058], fluorescent material in resin #17), and47 4840-1395-2498.1Atty. Dkt. No. 127186-0105forming the first member, which comprises deforming the stack body to form the base and the phosphor frames both containing a phosphor (¶ [0086]).  
As to claim 6, Matsushita teaches a the step of providing the first member comprises adhering together the base and a composite member in which the light transmissive member is disposed on outer lateral faces of the phosphor frames (Fig. 5B).  
As to claim 7, Matsushita teaches a the base comprises at least one of a phosphor layer, a light transmitting layer, and a light reflecting layer (This claim rejection uses an alternative rejection in which the base is made of #30 and only the protrusions #30b are the phosphor frame, in that case see ¶ [0058] where #30 is reflective).  
As to claim 8, Matsushita teaches disposing a light reflecting layer on a face of the base located opposite to a face on which the phosphor frames are positioned (This claim rejection uses an alternative rejection in which the base is made of #30 and only the protrusions #30b are the phosphor frame, in that case see ¶ [0058] where #30 is reflective).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875